EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, JOSEPH M. KOBZEFF, on 02/10/2021.

The application has been amended as follows: 

1. 	(Currently amended) A method for real-time multi-party recommendation in a peer to peer communication, the method comprising:
receiving, at a first user equipment, a selection for selecting at least one first electronic media from a first set of electronic media, wherein the at least one first electronic media and the first set of electronic media are stored in the first user equipment;
transmitting, by the first user equipment, the at least one first electronic media to a second authenticated user equipment, wherein the first user equipment authenticates the second authenticated user equipment;
after transmitting the at least one first electronic media to the second authenticated user equipment, generating, by the first user equipment, at least one first electronic media metadata, wherein 

the at least one first [[electronic media]] electronic media metadata corresponds to the at least one first electronic media 
wherein the analysis includes comparing the at least one first electronic media metadata and the first set of electronic media metadata to identify an overlap between the at least one first electronic media metadata and the first set of electronic media metadata, wherein the at least one first recommendation metadata is determined if the overlap satisfies a predefined rule;
transmitting, by the first user equipment, at least one of the at least one first electronic media metadata and the at least one first recommendation metadata to the second authenticated user equipment; and
receiving, by the first user equipment, at least one second recommendation metadata from the second authenticated user equipment based on an analysis of the at least one first electronic media metadata authenticated user equipment, and the at least one second recommendation metadata corresponds to at least one of the second set of electronic media.

2.	(Original) The method as claimed in claim 1, further comprising, determining the at least one first recommendation metadata based on a profile of a first user associated with the first user equipment.



4.	(Original) The method of claim 1, further comprising generating, at the first user equipment, the first set of electronic media metadata.

5.	(Currently amended) The method as claimed in claim 1 further comprising:
receiving, at the first user equipment, a selection for selecting at least one second recommendation metadata;  
transmitting, by the first user equipment, a request for receiving at least one of the second set of electronic media corresponding to the selected second recommendation metadata; and 
receiving, at the first user equipment, the at least one of the second set of electronic media corresponding to the selected second recommendation metadata.

6.	(Previously presented) The method as claimed in claim 1, wherein the at least one first electronic media, the first set of electronic media, and the second set of electronic media include at least one of a previously shared video file, an audio file, a text file, an image file, a text message, an instant message, at least one call log, at least one contact, and at least one calendar data.

7.	(Original) The method as claimed in claim 1, wherein the at least one first electronic media metadata, the first set of electronic media metadata, the at least one first recommendation metadata, the at least one second recommendation metadata, and the second set of electronic media metadata include at least one of a name, at least one author, a size, a genre, an extension, a date, and a type of the at least one electronic media.


a transceiver configured to
receive, by a first user equipment, a selection for selecting at least one first electronic media from a first set of electronic media, wherein the at least one first electronic media and the first set of electronic media are stored in the first user equipment, and
transmit, by the first user equipment, the at least one first electronic media to a second authenticated user equipment wherein the first user equipment authenticates the second authenticated user equipment;
after transmitting the at least one first electronic media to the second authenticated user equipment, a metadata generator unit configured to generate, by the first user equipment, at least one first electronic media metadata, 
wherein the at least one first electronic media metadata corresponds to the at least one first electronic media;
a recommendation unit configured to determine, by the first user equipment, at least one first recommendation metadata based on an analysis of the at least one first electronic media metadata wherein the analysis includes comparing the at least one first electronic metadata and the first set of electronic media metadata to identify an overlap between the at least one first electronic media metadata and the first set of electronic media metadata, wherein the at least one first recommendation metadata is determined if the overlap satisfies a predefined rule; and 
wherein,

the transceiver is further configured to receive, by the first user equipment, at least one second recommendation metadata from the second authenticated user equipment based on an analysis of the at least one first electronic media metadata 

the second set of electronic media metadata corresponds to a second set of electronic media stored at the second authenticate user equipment, and
the at least one second recommendation metadata corresponds to at least one of the second set of electronic media.

9.	(Currently amended) The system as claimed in claim 8, wherein the metadata generator unit is further configured to generate, by the first user equipment, the first set of electronic media metadata. 

10.	(Currently amended) The system as claimed in claim 8 wherein the transceiver is further configured to: 
receive, by the first user equipment, a selection for selecting at least one second recommendation metadata; 
transmit, by the first user equipment, a request for receiving at least one of the second set of electronic media corresponding to the selected second recommendation metadata; and 
the at least one of the second set of electronic media corresponding to the selected second recommendation metadata.

11.  	(Currently amended)  The method of claim 1, wherein the determining by the first user equipment of the at least one first recommendation metadata comprises scoring the at least one first electronic media metadata of the at least one first electronic media previously sent to the second authenticated user equipment from the first user equipment and the metadata of another electronic media from the first set of electronic media and sorting the first recommendation metadata in order of highest to lowest score.

















Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a comparison of at least one first metadata and a first set of media metadata to identify an overlap between the at least one first metadata and the first set of media metadata, wherein a first recommendation metadata is determined if the overlap satisfies a predefined rule for transferring to a second authenticated user equipment (i.e., a recommendation unit configured to determine, by the first user equipment, at least one first recommendation metadata based on an analysis of the at least one first electronic media metadata, wherein the analysis includes comparing the at least one first electronic metadata and the first set of electronic media metadata to identify an overlap between the at least one first electronic media metadata and the first set of electronic media metadata, wherein the at least one first recommendation metadata is determined if the overlap satisfies a predefined rule; and wherein, the transceiver is configured to transmit, by the first user equipment, at least one of the at least one first electronic media metadata and the at least one first recommendation metadata to the second authenticated user equipment) as recited in claims 1 & 8. Thus, claims 1 & 8 are allowed. Dependent claims 2-7 & 9-11 are allowed at least by virtue of their dependencies from claims 1 & 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 10, 2021